145 Ga. App. 122 (1978)
243 S.E.2d 110
McRAE
v.
THE STATE.
55254.
Court of Appeals of Georgia.
Submitted January 30, 1978.
Decided March 2, 1978.
Baker, Conrad & Abernathy, H. Clifton Conrad, Jr., for appellant.
C. B. Holcomb, District Attorney, for appellee.
BELL, Chief Judge.
Defendant was convicted of burglary. Held:
Defendant urges that the trial court erred in refusing to charge the jury on the lesser offense of criminal trespass after a written request for the charge. Defendant's purported request reads in part as follows: "Defendant ... requests the court change [sic] as to lesser offenses: 1 ...2. Criminal trespass." In State v. Stonaker, 236 Ga. 1 (222 SE2d 354), it was held that it was not error to fail to charge on a lesser offense in the absence of a written request. In order for a refusal to charge to constitute error the requested charge must be a correct and complete statement of the law. Durand v. Reeves, 217 Ga. 492, 495 (3) (123 SE2d 552); McMullen v. Vaughan, 138 Ga. App. 718, 720 (227 SE2d 440). The request to charge here is nothing more than a mere reference to criminal trespass and is not a complete and correct statement of the law.
Judgment affirmed. Shulman and Birdsong, JJ., concur.